                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         William Paul Avoki,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:19-cv-00572-MR-WCM
                                      )
                 vs.                  )
                                      )
          Andrew M. Saul,             )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 27, 2020 Order.

                                               June 29, 2020




      Case 3:19-cv-00572-MR-WCM Document 35 Filed 06/29/20 Page 1 of 1
